          Case 1:18-cv-01620-VM Document 41 Filed 02/14/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.                             No. 1:18-cv-01620 (VM)
SECURITIES LITIGATION
                                                          Class Action
THIS DOCUMENT RELATES TO: ALL CASES
                                                          Motion Date: March 27, 2020


 LEAD PLAINTIFF’S NOTICE OF UNOPPOSED MOTION FOR FINAL APPROVAL
OF CLASS ACTION SETTLEMENTAND PLAN OF ALLOCATION OF SETTLEMENT
                             PROCEEDS

       PLEASE TAKE NOTICE that, upon the accompanying Lead Plaintiff’s Memorandum

of Law in Support of Unopposed Motion for Final Approval of Class Action Settlement and Plan

of Allocation of Settlement Proceeds, dated February 14, 2020, the accompanying Declaration of

Jeremy A. Lieberman in Support of Lead Plaintiff’s (1) Unopposed Motion for Final Approval of

Class Action Settlement and Plan of Allocation of Settlement Proceeds and (2) Unopposed

Motion for Award of Attorneys’ Fees, Reimbursement of Expenses, and Compensatory Award to

Lead Plaintiff, dated February 14, 2020, the exhibits annexed thereto, and all prior papers and

proceedings herein, Lead Plaintiff Xiya Qian, through her undersigned attorneys, will move this

Court, before the Honorable Victor Marrero, at the United States District Court for the Southern

District of New York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

Courtroom 15B, New York, NY 10007-1312, on March 27, 2020, at 10:00 a.m., for an Order (1)

approving the terms and conditions of the Stipulation of Settlement, dated December 2, 2019 (the

“Stipulation”), as fair, reasonable, and adequate for the settlement of all claims asserted by the

Settlement Class against Defendants, (2) approving the proposed Plan of Allocation as a fair and

reasonable method to allocate the Net Settlement Fund among Settlement Class Members, and

(3) entering Judgment dismissing this Action with prejudice. A proposed Final Judgment and
          Case 1:18-cv-01620-VM Document 41 Filed 02/14/20 Page 2 of 2



Order of Dismissal with Prejudice granting the requested relief will be submitted with Lead

Plaintiff’s reply papers after the deadlines for objecting to the Settlement and requesting

exclusion from the Settlement Class have passed.

Dated: February 14, 2020                       POMERANTZ LLP

                                               /s/ Jeremy A. Lieberman
                                               Jeremy A. Lieberman
                                               Michael Grunfeld
                                               600 Third Avenue, 20th Floor
                                               New York, New York 10016
                                               Telephone: (212) 661-1100
                                               Facsimile: (917) 463-1044
                                               Email: jalieberman@pomlaw.com
                                                       mgrunfeld@pomlaw.com

                                               Lead Counsel for Lead Plaintiff Xiya Qian and
                                               the Settlement Class

                                               BRONSTEIN, GEWIRTZ
                                               & GROSSMAN, LLC
                                               Peretz Bronstein
                                               60 East 42nd Street, Suite 4600
                                               New York, NY 10165
                                               (212) 697-6484
                                               peretz@bgandg.com

                                               Additional Counsel




                                              2
